Citation Nr: 1035057	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to September 1968.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The North Little Rock, Arkansas RO 
subsequently assumed jurisdiction of this matter.

In July 2007 and October 2008, the Board remanded this matter for 
additional development.  The Board subsequently issued a decision 
denying service connection for a low back disorder in May 2009.

In a December 2009 decision, the Board vacated the May 2009 
decision denying service connection for a low back disorder and 
remanded the matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In its December 2009 remand, the Board noted that evidence 
received subsequent to the issuance of the May 2009 Board 
decision included an April 1993 letter from the Veteran's 
chiropractor, Dr. Keefe, indicating that he had been treating the 
Veteran for neuromuscular conditions.  The Board observed that it 
did not appear that any attempts were made to obtain additional 
treatment records from Dr. Keefe.  The Board further noted that 
the January 2009 VA examiner, in the examination report, 
indicated that no private treatment records had been reviewed 
with regard to the Veteran's claim.  The Board noted that one of 
the bases for the previous denial was that the Veteran had not 
received any treatment prior to 2002 for his low back.

The Board requested that the claims folder be returned to the 
examiner who conducted the January 2009 VA examination, if 
available, and that the examiner review the entire claims folder, 
including any treatment records obtained from Dr. Keefe.  
Following a review of the claims folder, the examiner was to 
indicate whether any of the additional evidence received 
subsequent to the January 2009 examination changed his previous 
opinion.  The examiner was to provide rationale for the answer.

In response to the December 2009 remand, an addendum was prepared 
in March 2010.  The addendum read as follows:  after review of 
records I still find nothing to connect his (Veteran's) back 
condition to service without mere speculation.  

While the Board notes that the examiner indicated that the 
Veteran's back disorder was not related to his period of service, 
the examiner made no reference to the letter and treatment 
records from Dr. Keefe nor was there any rationale provided to 
support the opinion.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that compliance with remand instructions 
is neither optional nor discretionary.  The Court further held 
that where the remand orders of the Board were not complied with, 
the Board erred as a matter of law when it failed to ensure 
compliance.  As such, the matter must be remanded for compliance 
with the Board's previous request.

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the VA examiner who conducted the 
January 2009 VA examination and provided 
the March 2010 addendum.  Following a 
complete review of the claims folder, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current low back 
disorder is related to his period of 
service.  In rendering the opinion, the 
examiner is to comment on the 
reports/treatment records from Dr. Keefe 
and to provide detailed rationale for the 
requested opinion, to include, but not 
limited to, any records relied upon when 
rendering the opinion.  

If the examiner is no longer available, 
schedule the Veteran for a VA examination 
with the examiner being requested to 
provide the above requested opinion 
following examination of the Veteran and a 
thorough review of the claims folder.  

2.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

